UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
JAMELL COPIEL,                                                    NOT FOR PUBLICATION

                                    Plaintiff,
                                                                  MEMORANDUM & ORDER
                           v.                                     19-CV-4231 (MKB)

KEVIN PUGLIESSE, Shield No. 21383, JOHN
QUINN and THE CITY OF NEW YORK,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Jamell Copiel, proceeding pro se and currently incarcerated at Southport

Correctional Facility,1 commenced the above-captioned action on July 24, 2019, against

Defendants Police Officer Kevin Pugliesse, Police Officer John Quinn, and the City of New

York (the “City”). (Compl., Docket Entry No. 1.) Plaintiff asserts claims under 42 U.S.C. §

1983 in connection with his pursuit and arrest by officers from the New York City Police

Department (“NYPD”). (Id. at 1–3.)2 The Court grants Plaintiff’s request to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915. For the reasons discussed below, the Court dismisses

Plaintiff’s claim against Officer Quinn and the City for failure to state a claim upon which relief

may be granted, see 28 U.S.C. § 1915(e)(2)(B), but allows Plaintiff’s claims against Officer

Pugliesse to proceed.




        1
         See Inmate Information, New York State Department of Corrections and Community
Supervision, http://nysdoccslookup.doccs.ny.gov/GCA00P00/WIQ3/WINQ130 (last visited Jan.
15, 2020).
        2
         Because the pages of the Complaint are not consecutively paginated, the Court refers to
the page numbers assigned by the Electronic Case Filing (“ECF”) system.
   I.   Background

        The Court assumes the truth of the factual allegations in the Complaint for purposes of

this Memorandum and Order.

        Plaintiff alleges that on February 22, 2018, while in his unmarked patrol car, Officer

Pugliesse chased Plaintiff, who was on foot, on 109th Avenue in Queens. (Compl. 1.) Plaintiff

alleges that Officer Pugliesse never announced his presence or identified himself as law

enforcement, and never issued a verbal order to Plaintiff to “stop.” (Id. at 1–2.) Plaintiff alleges

that Officer Pugliesse hit Plaintiff with his patrol car, “causing [him] substantial pain,” and that

as a result, Plaintiff has had to use a cane. (Id. at 2.) In addition, Plaintiff alleges that he

continues to experience “mental distress, emotional duress, paranoia of uniform officers and re-

occurring flashback and anxiety attacks and night[]mares” as a result of the encounter with

Officer Pugliesse. (Id. at 3.) Plaintiff seeks monetary damages. (Id.)

  II. Discussion

           a.   Standard of review

        A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)); see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that after Twombly,

                                                    2
the court “remain[s] obligated to construe a pro se complaint liberally”). Nevertheless, the Court

is required to dismiss sua sponte an in forma pauperis action if the Court determines it “(i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C. 1915(e)(2)(B);

see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).

          b.   Section 1983 claims

       Under section 1983, individuals may bring a private cause of action against persons

“acting under color of state law” to recover money damages for deprivations of their federal or

constitutional rights. Matusick v. Erie Cty. Water Auth., 757 F.3d 31, 55 (2d Cir. 2014) (quoting

42 U.S.C. § 1983). To establish a viable section 1983 claim, a plaintiff must show “the violation

of a right secured by the Constitution and laws of the United States” and that “the alleged

deprivation was committed by a person acting under color of state law.” Vega v. Hempstead

Union Free Sch. Dist., 801 F.3d 72, 87–88 (2d Cir. 2015) (citations and internal quotation marks

omitted). In addition, a plaintiff must allege the direct or personal involvement of each of the

named defendants in the alleged constitutional deprivation. Farid v. Ellen, 593 F.3d 233, 249

(2d Cir. 2010) (“It is well settled in this Circuit that personal involvement of defendants in

alleged constitutional deprivations is a prerequisite to an award of damages under § 1983.”

(quoting Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006))).

                   i.   Plaintiff fails to state a claim against Officer Quinn

       Plaintiff has not alleged any facts to suggest that Officer Quinn was in any way involved

in any alleged constitutional violation.

       A plaintiff can show personal involvement under section 1983 by establishing that:

               (1) the defendant participated directly in the alleged constitutional
               violation, (2) the defendant, after being informed of the violation
               through a report or appeal, failed to remedy the wrong, (3) the

                                                  3
               defendant created a policy or custom under which unconstitutional
               practices occurred, or allowed the continuance of such a policy or
               custom, (4) the defendant was grossly negligent in supervising
               subordinates who committed the wrongful acts, or (5) the defendant
               exhibited deliberate indifference . . . by failing to act on information
               indicating that unconstitutional acts were occurring.

Back v. Hastings On Hudson Union Free Sch. Dist., 365 F.3d 107, 127 (2d Cir. 2004) (quoting

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)).

       Plaintiff alleges only that Officer Pugliesse chased Plaintiff and hit him with his patrol

car; he does not allege any actions on the part of Officer Quinn. Accordingly, the Court

dismisses Plaintiff’s claims against Officer Quinn.

                  ii.   Plaintiff fails to state a claim against the City

       Plaintiff’s Complaint contains no allegations against the City.

       A municipality, such as the City of New York, can be liable under section 1983 only if a

plaintiff can demonstrate “(1) an official [municipal] policy or custom that (2) cause[d] the

plaintiff to be subjected to (3) a denial of a constitutional right.” Torraco v. Port Auth. of N.Y. &

N.J., 615 F.3d 129, 140 (2d Cir. 2010) (quoting Wray v. City of New York, 490 F.3d 189, 195 (2d

Cir. 2007)). A plaintiff can establish an official policy or custom by showing any of the

following: (1) “a formal policy which is officially endorsed by the municipality”; (2) “a practice

so persistent and widespread that it constitutes a custom . . . of which supervisory authorities

must have been aware”; or (3) “a municipal custom [or] policy . . . [that] can be inferred from

evidence of deliberate indifference of supervisory officials to such abuses.” Iacovangelo v. Corr.

Med. Care, Inc., 624 F. App’x 10, 13–14 (2d Cir. 2015) (formal policy officially endorsed by the

municipality); see also Matusick, 757 F.3d at 62; Carter v. Inc. Vill. of Ocean Beach, 759 F.3d

159, 164 (2d Cir. 2014); Jones v. Town of E. Haven, 691 F.3d 72, 81 (2d Cir. 2012).

       Plaintiff fails to allege any facts to support an inference that an official policy or custom


                                                  4
of the City caused a violation of any federally protected right. Accordingly, the Court dismisses

the Complaint against the City for failure to state a claim.

  III. Conclusion

       For the foregoing reasons, the Court dismisses Plaintiff’s claims against Officer Quinn

and the City. The Clerk of Court is directed to amend the caption to reflect the dismissal of these

Defendants. The Court allows Plaintiff’s claims against Officer Pugliesse to proceed. The Clerk

of Court shall prepare a summons against Officer Pugliesse and the United States Marshals

Service shall serve the summons and a copy of the Complaint and this Memorandum and Order

upon Officer Pugliesse, Shield No. 21383, without prepayment of fees.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

in good faith and therefore in forma pauperis status is denied for purpose of an appeal.

Coppedge v. United States, 269 U.S. 438, 444–45 (1962).

Dated: January 21, 2020
       Brooklyn, New York


                                                      SO ORDERED:


                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                  5
